23 Mich. App. 643 (1970)
179 N.W.2d 215
PEOPLE
v.
BUTLER
Docket No. 8,249.
Michigan Court of Appeals.
Decided May 1, 1970.
Leave to appeal granted July 16, 1970.
*644 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Lawyer, for the people.
Gordon Snavely and Smith, Magnusson & Anderson (Douglas Chartrand, of counsel), for defendant on appeal.
Before: R.B. BURNS, P.J., and FITZGERALD and VAN DOMELEN,[*] JJ.
Leave to appeal granted July 16, 1970. 383 Mich. 806.
PER CURIAM.
On March 20, 1969, defendant Gary Butler stood mute at his arraignment on a charge of possession of a stolen motor vehicle in violation of MCLA § 257.254 (Stat Ann 1968 Rev § 9.1954). Shortly thereafter, a second count was added, to wit: unlawfully driving away an automobile.[**] Defendant pled guilty to the second count on May 7, 1969.
The sole issue raised on appeal concerns the propriety of the actions of the trial court in light of the constitutional requirements in accepting a guilty plea as outlined in the case of Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274). Defendant contends that the Boykin decision requires a trial judge to obtain a waiver of the privilege against self-incrimination, the privilege to trial by jury and confrontation by one's accusers prior to accepting a guilty plea.
Since defendant entered his plea on May 7, 1969, and Boykin was decided on June 2, 1969, the later decision does not affect the outcome of the present case. This Court has definitively stated that Boykin does not have retroactive application. See People v. Taylor (1970), 23 Mich. App. 595.
*645 At present, procedure for accepting guilty pleas is governed by GCR 1963, 785.3, and MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). A court is required to inform the accused of the nature of the accusation and the consequences of his plea. The court is also required to examine the accused for purposes of determining if the plea was freely, understandingly and voluntarily made, the form and manner of this examination being within the discretion of the trial court. See People v. Barrows (1959), 358 Mich. 267; People v. Gill (1967), 8 Mich. App. 89; and People v. Schwartz (1967), 6 Mich. App. 581.
The record in the present case indicates that the above requirements were satisfied and nothing exists which would show that the plea was not knowingly and voluntarily made, or that defendant did not know the nature of the charge or the consequence of his plea. Nothing in the briefs or record persuades this Court that a miscarriage of justice has taken place.
Affirmed.
NOTES
[*]  Circuit Judge, sitting on the Court of Appeals by assignment.
[**]  MCLA § 750.413 (Stat Ann 1954 Rev § 28.645).